United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 10-1382
                                   ___________

United States of America,             *
                                      *
            Plaintiff-Appellee,       *
                                      * Appeal from the United States
v.                                    * District Court for the Northern
                                      * District of Iowa.
Brandon Patrick Calmese, also known *
as Renegade,                          * [UNPUBLISHED]
                                      *
            Defendant-Appellant.      *
                                 ___________

                             Submitted: October 18, 2010
                                Filed: October 21, 2010
                                 ___________

Before MUPRHY, BEAM, and BENTON, Circuit Judges.
                           ___________

PER CURIAM.

      Brandon Patrick Calmese pled guilty to distributing crack cocaine. The district
     1
court sentenced Calmese to 130 months, the low end of his guideline range. He
appeals his sentence, and we affirm.

       Calmese argues that the district court abused its discretion by adhering to the
70:1 crack to powder cocaine ratio laid out in the United States Sentencing Guidelines

         1
       The Honorable Linda R. Reade, Chief Judge, United States District Court for
the Northern District of Iowa.
rather than using a 1:1 ratio. He asserts that, in doing so, the district court imposed
a greater than necessary sentence and created an unwarranted sentencing disparity
within the district. See 18 U.S.C. § 3553(a)(6) (2006). We first review the district
court's sentence for significant procedural error, employing "'a deferential abuse-of-
discretion standard.'" United States v. Hayes, 518 F.3d 989, 995 (8th Cir. 2008)
(quoting Gall v. United States, 552 U.S. 38, 41 (2007).

       Calmese's sentence was procedurally sound. The court knew it had "wide
discretion to vary," but reflected that while it must "balance the discrepancy between
the crack and the cocaine, [it] also ha[d] to look at the other factors that are involved."
Sentencing Transcript at 32. Ultimately the district court found that Calmese's
extensive criminal history warranted the sentence imposed. The district court was not
required to adopt what Calmese cites as negative public sentiment against the crack
guideline, see 18 U.S.C. § 3553(a), and it did not abuse its considerable discretion by
declining to equate crack and powder at sentencing. United States v. Saddler, 538
F.3d 879, 891 (8th Cir. 2008).

       Calmese also argues for the first time on appeal that the court's use of the 70:1
guideline ratio causes an unwarranted disparity because the district's other active
judge routinely employs a 1:1 ratio. We review this issue for plain error. United
States v. Woods, 603 F.3d 1037, 1039 (8th Cir. 2010). Calmese cannot meet that
standard. The district court imposed a sentence within the guideline range after
considering all of the statutory factors. In a Rule 28(j) filing, Calmese cites a
Department of Justice letter expressing concern about variation in sentencing
subsequent to Booker v. United States, 543 U.S. 220 (2005). Letter from Jonathan J.
Wroblewski to the Honorable William K. Sessions III, Chair, United States
Sentencing Commission (June 28, 2010). This was not available to the district court,
and the department's concern over a sentencing regime that has "largely lost its
mooring to the sentencing guidelines," id. at 2, would hardly have supported
Calmese's request for a variance.

                                           -2-
Accordingly, the judgment of the district court is affirmed.

                ______________________________




                                  -3-